Upon consideration of the petition filed by Defendant on the 17th day of February 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 1st day of April 2004."
Upon consideration of the petition filed by Defendant on the 17th day of February 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
 *696 "Dismissed by order of the Court in conference, this the 1st day of April 2004."